     Case 4:17-cv-00141-BMM-JTJ Document 93-3 Filed 02/18/19 Page 1 of 3
                           BECK, AMSDEN & STALPES, PLLC
                                       Attorneys at Law


       Attorneys:                  1946 Stadium Drive, Suite 1            Of Counsel:
     Monte D. Beck                    Bozeman, MT 59715                 Michael G. Black
    John L. Amsden                    Tel: (406) 586-8700
    Justin P. Stalpes                 Fax: (406) 586-8960                  Paralegals:
    Lindsay C. Beck               E-mail: info@becklawyers.com          Natalie F. Phillips
   Anthony F. Jackson                                                  David W. McGoldrick
                                                                          Reid M. Beck


                                   February 13, 2019

VIA EMAIL AND FIRST CLASS U.S. MAIL

Robert J. Phillips, Esq.
GARLINGTON, LOHN & ROBINSON, PLLP
350 Ryman Street, PO Box 7909
Missoula, MT 59807-7909
rjphillips@garlington.com

       Re:       Turner v. Northern Montana Hospital

Dear Bob:

       Please accept this letter as an effort to resolve a discovery dispute without
resort to court intervention. If we are unable to reach an agreement, Plaintiffs will
file a motion to compel.

      Firstly, in response to Request for Production Nos. 18 and 19 in CMC’s
responses to Plaintiffs’ Second Set of Discovery Requests, CMC asserted as
objections to these requests that the information sought is “irrelevant to the claims
and defenses of this case and … not proportional to the needs of this case” (or
similar language).

      Please be advised that CMC’s objection does not reflect an accurate
understanding of the relationship of the information to the “needs of the case.” The
information goes directly to the heart of Plaintiffs’ claims, i.e., that CMC knew the
payments received from BCBSMT constituted plan assets, knew they would be
used to offset other liabilities of CMC (not the plan), and strategically made the
decision to continue on that course nonetheless.

      Even if the boilerplate objection were otherwise proper—and it is not—it is
inappropriate for a responding party to, as CMC did here, assert boilerplate
     Case 4:17-cv-00141-BMM-JTJ Document 93-3 Filed 02/18/19 Page 2 of 3
Robert J. Phillips, Esq.
February 13, 2019
Page 2

objections, but then go ahead and produce some documents, and thereby leave it
unclear whether all responsive documents in the party’s possession, custody or
control have been produced—or whether some have been withheld pursuant to the
boilerplate objections. This creates ambiguity and confusion as to whether
responsive documents have been withheld pursuant to the responding party’s
unilateral determination that they are out of proportion to the needs of the case.

       Plaintiffs are entitled to know whether CMC is withholding documents
pursuant to its “irrelevant and out of proportion” objection. If it is not, CMC
should confirm as much in writing and withdraw the superfluous boilerplate
objection. If CMC is withholding documents pursuant to this boilerplate objection,
it should produce those documents now (as they are already untimely in the
extreme). If CMC has not done one or the other by 2:00 p.m. on Friday, February
15, 2019, Plaintiffs intend to file a motion to compel production of documents
withheld pursuant to the improper, boilerplate objection.

       Secondly, in response to other requests, CMC has asserted untimely claims
of privilege and provided an extremely late privilege log. Failure to timely provide
a privilege log may result in waiver of privileges that could otherwise have been
appropriately asserted. See Fed. R. Civ. P. 26(b)(5), Advisory Committee Notes
(“To withhold materials without such notice is contrary to the rule, subjects the
party to sanctions *158 under Rule 37(b)(2), and may be viewed as a waiver of the
privilege or protection.”); U.S. v. Constr. Prod. Research Inc., 73 F.3d 464, 473-74
(2d Cir. 1996); Chase Manhattan Bank, N.A. v. Turner & Newall PLC, 964 F.2d
159, 166 (2d Cir. 1992); Strougo v. BEA Assocs., 199 F.R.D. 515, 521 (S.D.N.Y.
2001).

       Of concern is that even the untimely privilege log does not provide sufficient
information to permit Plaintiffs (or the Court) to confirm assertion of privilege was
appropriate as to each withheld document. See In re Subpoena Duces Tecum, 439
F.3d 740, 750 (D.C. Cir. 2006) (to meet burden of establishing the information
warrants withholding, defendant must present evidence “sufficient ... to establish
the privilege ... with reasonable certainty.”); Fed. R. Civ. P. 26(b)(5). Requisite
detail for a privilege log consists at a minimum of a description of responsive
material withheld, the identity and position of its author, the date it was written, the
identity and position of all addressees and recipients, the material’s present
location, and specific reasons for its being withheld, including the privilege
invoked and grounds thereof. U.S. v. Constr. Prod. Research Inc., 73 F.3d 464, 473
(2d Cir. 1996).
     Case 4:17-cv-00141-BMM-JTJ Document 93-3 Filed 02/18/19 Page 3 of 3
Robert J. Phillips, Esq.
February 13, 2019
Page 3

       CMC’s untimely response to discovery may already have resulted in waiver
of privileges it might otherwise have asserted. Without resolving that matter here,
if CMC does not provide an appropriately detailed privilege log by 2:00 p.m. on
Friday, February 15, 2019, Plaintiffs will move to compel production of the
withheld documents.

      Thank you in advance for your timely attention to this matter.




JLA:snb
cc (via email):    Nick J. Lofing, Esq. (njlofing@GARLINGTON.COM)
                   Michael G. Black, Esq. (mike@becklawyers.com)
                   John M. Morrison, Esq. (john@mswdlaw.com)
